Name: Council Decision 2014/447/CFSP of 9 July 2014 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  EU institutions and European civil service;  Asia and Oceania
 Date Published: 2014-07-10

 10.7.2014 EN Official Journal of the European Union L 201/28 COUNCIL DECISION 2014/447/CFSP of 9 July 2014 amending Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 3 July 2013, the Council adopted Decision 2013/354/CFSP (1) on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) which continued EUPOL COPPS as from 1 July 2013. That Decision expires on 30 June 2014. The financial reference amount covers the period from 1 July 2013 until 30 June 2014. (2) EUPOL COPPS should be extended for an additional period of 12 months until 30 June 2015. (3) Decision 2013/354/CFSP should be amended to extend the period covered by the financial reference amount accordingly. (4) EUPOL COPPS will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2013/354/CFSP is hereby amended as follows: (1) Article 2 is replaced by the following: Article 2 Mission Statement EUPOL COPPS shall contribute to the establishment of effective and sustainable policing and wider criminal justice arrangements under Palestinian ownership in accordance with best international standards, in cooperation with the Union's institution building programmes as well as other international efforts in the wider context of Security Sector and Criminal Justice Reform. To that end EUPOL COPPS shall:  assist the Palestinian Civil Police (PCP), in line with the Security Sector Strategy, in the implementation of the PCP Strategic Plan by advising and mentoring, in particular senior officials at District, Headquarters and Ministerial levels,  assist, by advising and mentoring including at Ministerial level, the Criminal Justice Institutions and the Palestinian Bar Association in the implementation of the Justice Sector Strategy as well as the different institutional plans linked to it,  coordinate, facilitate and provide advice, as appropriate, on assistance and projects implemented by the Union, the Member States and third States related to the PCP and Criminal Justice institutions and identify and implement its own projects, in areas relevant to EUPOL COPPS and in support of its objectives.; (2) in Article 11, paragraph 5 is replaced by the following: 5. The Head of Mission shall ensure the protection of EU classified information in accordance with Council Decision 2013/488/EU (2). (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).;" (3) the following Article is inserted: Article 11a Legal arrangements EUPOL COPPS shall have the capacity to procure services and supplies, to enter into contracts and administrative arrangements, to employ staff, to hold bank accounts, to acquire and dispose of assets and to discharge its liabilities, and to be a party to legal proceedings, as required in order to implement this Decision.; (4) Article 12 is replaced by the following: Article 12 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2013 until 30 June 2014 shall be EUR 9 570 000. The financial reference amount intended to cover the expenditure related to EUPOL COPPS for the period from 1 July 2014 until 30 June 2015 shall be EUR 9 820 000. 2. All expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. Nationals of third States shall be allowed to tender for contracts. Subject to the Commission's approval, EUPOL COPPS may conclude technical arrangements with Member States, host Parties, participating third States and other international actors regarding the provision of equipment, services and premises to EUPOL COPPS. 3. EUPOL COPPS shall be responsible for the implementation of its budget. For this purpose, EUPOL COPPS shall sign an agreement with the Commission. 4. EUPOL COPPS shall be responsible for any claims and obligations arising from the implementation of the mandate starting from 1 July 2014, with the exception of any claims relating to serious misconduct by the Head of Mission, for which he/she shall bear the responsibility. 5. The implementation of the financial arrangements shall be without prejudice to the chain of command as provided for in Articles 4, 5 and 6 and the operational requirements of EUPOL COPPS, including compatibility of equipment and interoperability of its teams. 6. Expenditure shall be eligible as of 9 July 2014. (5) In paragraphs 1 and 2 of Article 13, the words Decision 2011/292/EU are replaced by the words Decision 2013/488/EU. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2014. Done at Brussels, 9 July 2014. For the Council The President S. GOZI (1) Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 185, 4.7.2013, p. 12).